         Case 1:18-cr-00693-RMB Document 304 Filed 05/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                         Case No. S6 18 Cr. 693 (RMB)

       -against-

 HARALD JOACHIM VAN DER GOLTZ,                     PETITION AND REQUEST FOR
                                                   ANCILLARY HEARING PURSUANT TO
                      Defendant,                   21 U.S.C. § 853(n)



 UNICREDIT BANK AG,

                      Claimant-Third-Party
                      Petitioner.



       Petitioner UniCredit Bank AG (“UniCredit”), by and through its undersigned counsel,

alleges as follows:

       1.      On or about December 5, 2019, Defendant Harald Joachim Von der Goltz

(“Defendant”) was charged in nine counts of a ten-count Superseding Indictment. The

Indictment included a forfeiture allegation seeking forfeiture to the United States of all property

which constitutes or is derived from proceeds traceable to the commission of the offense charged

in Counts Two and Three of the Indictment.

       2.      The Indictment also included a substitute asset provision providing notice that if,
as a result of Defendant’s actions or omissions forfeitable property is unable to be located or

obtained, the United States may seek the forfeiture of any other property of Defendant.

       3.      Defendant pleaded guilty to Counts One through Nine of the Indictment on or

about February 18, 2020.

       4.      On or about May 27, 2020, Defendant entered into a sentencing agreement with

the United States in which he admitted the forfeiture allegation and agreed to forfeit, among

other property, “any and all interest held by Revack Holdings Foundation and any entity in

which Revack Holdings Foundation has an ownership interest . . . in Boston Capital Ventures III
         Case 1:18-cr-00693-RMB Document 304 Filed 05/21/21 Page 2 of 3




LP, Boston Capital Ventures IV LP, Peninsula Investments Group II LP, BPEA Cayman Fund 2,

and CoreCol LP, including any claim for future distributions.”

       5.      Upon information and belief, the United States seized funds held by Boston

Capital Ventures V, LP (“BCV V”), as substitute assets.

       6.      On or about September 1, 2000, Bayerische Hypo-und Vereinsbank AG, the

predecessor in interest to UniCredit, purchased an interest in $7,050,000.00 in BCV V as a

limited partner. A copy of the closing documents for BCV V, including the Certificate of

Limited Partnership of the Fund, UniCredit’s Subscription Agreement, and the fund’s Limited

Partnership Agreement, is attached hereto as Exhibit A.

       7.      The general partner of BCV V was Boston Capital Partners V, L.L.C., the

managing member of which was Johan Von der Goltz. Upon information and belief, Johan Von

der Goltz was an alias for Defendant.

       8.      At all times since September 1, 2000, UniCredit (or its predecessor in interest) has

held a 19.9792% share of BCV V. This partnership share is reflected in UniCredit’s most recent

Schedule K-1, dated May 24, 2020, a copy of which is attached hereto as Exhibit B. As a result

of its partnership share, UniCredit is entitled to fully participate in all outstanding and future

distributions by the fund on a pro rata basis.

       9.      On or about May 6, 2021, UniCredit received an email from John J. Shields on

behalf of the General Partner stating that an outstanding distribution of $70,993.34 is due and

owing by BCV V to UniCredit.

       10.     At all relevant times, UniCredit had a legal right, title, or interest in all

outstanding and future distributions from BCV V as a result of its partnership share.

       11.     At all relevant times, UniCredit’s right in its partnership share was vested in

UniCredit. Defendant had no right or interest in UniCredit’s partnership share.

       WHEREFORE, UniCredit requests, pursuant to 21 U.S.C. § 853(n) and Rule 32.2(c) of

the Federal Rules of Criminal Procedure, that the Court:




                                                  -2-
Case 1:18-cr-00693-RMB Document 304 Filed 05/21/21 Page 3 of 3
